      Case 1:19-cv-03840-WMR Document 214 Filed 01/21/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


JANE DOE 1,

       Plaintiff,

v.                                         CIVIL ACTION
                                           FILE NO. 1:19-cv-03840-WMR
RED ROOF INNS, INC.; et al.;


       Defendants.

DEFENDANT VARAHI HOTEL, LLC’S MOTION FOR JUDGMENT ON
 THE PLEADINGS AND ADOPTION OF THE ARGUMENTS OF 2014
                SE OWNER 5-EMORY, LLC

      COMES NOW Varahi Hotel, LLC, one of the named Defendants in the

above-styled action, pursuant to Fed.R. Civ.P. 12(c) and hereby respectfully

requests that the Court grant judgment on the pleadings in its favor in this

matter.

      To avoid duplication and repetition and recognizing a commonality of

defenses, Defendant Varahi adopts the arguments made by 2014 SE Owner

5-Emory, LLC (Doc. 207) in its Motion for Judgment on the Pleadings and

incorporates them herein to the fullest extent applicable to the claims against

Varahi. With the exception of the Counts being differently numbered, all of

the arguments raised by 2014 SE Owner apply equally to the claims asserted

                                       1
         Case 1:19-cv-03840-WMR Document 214 Filed 01/21/20 Page 2 of 3




against Varahi and, for the reasons set forth at length by 2014 SE Owner, the

claims against Varahi should similarly be dismissed.

        This 21st day of January, 2020. 1

                                                HAWKINS PARNELL & YOUNG, LLP

                                                /s/ C. Shane Keith
                                                Warner S. Fox
                                                Georgia Bar No. 272654
    303 Peachtree Street, N.E.                  C. Shane Keith
    Suite 4000                                  Georgia Bar No. 411317
    Atlanta, Georgia 30308-3243                 Counsel for Defendant
    (404) 614-7400                              Varahi Hotel, LLC
    (404) 614-7500 (fax)
    wfox@hpylaw.com
    skeith@hpylaw.com




1 While the Scheduling Order set January 20, 2020 as the deadline for the filing of
Motions to Dismiss, January 20th was a federal holiday, Martin Luther King, Jr. Day
and, thus, Fed.R. Civ.P 6 extends the filing deadline to January 21, 2020. Thus, this
Motion is timely filed. See Cont'l Promotion Grp., Inc. v. Garvin, No. CV 08-0070-
PHX-SRB, 2009 U.S. Dist. LEXIS 136301, at *16 (D. Ariz. May 22, 2009)(“Rule 6 of
the Federal Rules of Civil Procedure provides that, in computing time, federal
holidays (including Martin Luther King Jr.'s Birthday) are excluded, and should a
filing be due on a federal holiday, it is to be filed on the next day that is not a
Saturday, Sunday, legal holiday, or day when the clerk's office is inaccessible.”)( citing
Fed. R. Civ. P. 6(a)).
                                            2
      Case 1:19-cv-03840-WMR Document 214 Filed 01/21/20 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      The foregoing was prepared using 13-point Century Schoolbook font, in

accordance with the Local Rules of this Court.

                       CERTIFICATE OF SERVICE

      This is to certify that I have this day filed the foregoing DEFENDANT

VARAHI HOTEL, LLC’S MOTION FOR JUDGMENT ON THE

PLEADINGS AND ADOPTION OF THE ARGUMENTS OF 2014 SE

OWNER 5-EMORY, LLC with the Clerk of Court using the Court’s CM/ECF

system, which will automatically send email notification to all counsel of record

in this matter.

      This 21st day of January, 2020.

                                            HAWKINS PARNELL & YOUNG, LLP

                                            /s/ C. Shane Keith
                                            Warner S. Fox
                                            Georgia Bar No. 272654
303 Peachtree Street, N.E.                  C. Shane Keith
Suite 4000                                  Georgia Bar No. 411317
Atlanta, Georgia 30308-3243                 Counsel for Defendant
(404) 614-7400                              Varahi Hotel, LLC
(404) 614-7500 (fax)
wfox@hpylaw.com
skeith@hpylaw.com




                                        3
